Citation Nr: 1629026	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-12 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a right and left lung disorder.

3.  Entitlement to service connection for an upper respiratory disorder.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to June 1990.

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2005 rating decision in which the RO, inter alia, denied service connection for bronchitis, a right and left lung disorder, an upper respiratory disorder, and a heart disorder.  In February 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A Statement of the Case (SOC) was issued in March 2007 , and the Veteran filed a substantive appeal (via a VA Appeal To Board Of Veterans' Appeals (VA Form 9)) in April 2007. 

In November 2015, the Veteran testified during a Board  video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.
 
The Veteran's paper claims file has been converted into paperless, electronic files stored in the  Veterans Benefits Management System (VBMS) and Virtual VA  claims processing systems.  All records in such files have been reviewed.   

The Board points out that various VA and private medical treatment records have been associated after the issuance of the most recent December 2010 supplemental SOC (SSOC).  This evidence has not been reviewed by the agency of original jurisdiction (AOJ) in connection with the Veteran's claims currently before the Board.  While he has provided a waiver of initial review regarding some of the evidence that he submitted, there has not been a waiver of other evidence (VA examination reports and outpatient treatment records) that VA, on its own accord, has associated with the claims file since that time.  See 38 C.F.R. § 20.1304 (2015) (applicable to claims in which a substantive appeal was filed prior to February 2, 2013).  However, the Board is remanding all claims on appeal for further action (as explained below), the AOJ will have the opportunity to consider this evidence in the adjudication of the claims, and the Veteran is not prejudiced by the Board's discussion of the evidence for the limited purpose of issuing a comprehensive remand.

VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

With regard to the claims for  service connection for a bronchitis, a right and left lung disorder, and an upper respiratory disorder, during the November 2015 Board hearing, the Veteran asserted that during his period of active service, he had slipped and rolled down a steep hillside during a training exercise, hitting a cactus and being impaled by several long needles into his chest.  He subsequently experienced shortness of breath and chest pain and developed pleural effusion for which he underwent a thoracotomy.  He described that he has since experienced difficulty breathing and variously diagnosed respiratory disorders.  Service treatment records confirm the development of left lower lobe pneumonia and loculated empyema with the thoracotomy.  

Following service, private outpatient treatment records show that the Veteran  has been variously diagnosed with pneumonia, acute bronchitis, chronic infectious and hyperplastic nonallergic asthma, intrinsic asthma, purulent lung process, and upper respiratory infections.  The Veteran's private physician, D. N. Wright, M.D., has on many instances indicated that the Veteran's restrictive lung changes were related to his period of active service. 

A June 2005 VA examination report shows that the examiner found no evidence of restrictive lung disease.  In February 2010, a VA sinus examiner concluded that the Veteran, in pertinent part, had a history of intermittent problems with recurrent bronchitis and/or asthma flare-ups, but that they were not related to service.  A VA respiratory examiner added that the Veteran had a complicated empyema in service requiring a thoracotomy, but the reasons for reported shortness of breath could not be fully explained.  Reported flare-ups of asthma was said to possibly explain  variable pulmonary function tests, and it was possible he could have had some lung damage or pleura and chest wall damage from service that could lead to bronchiectasis with recurrent infections; but there were no findings to support this.

Lay statements from the Veteran's parents dated in May 2007 show that the Veteran was said to have continuously experienced problems with breathing, pains in
his chest and lungs, and frequent bronchitis and pneumonia ever since service.

The most recent, March 2012  VA respiratory examination shows that the Veteran was diagnosed with asthma, restrictive lung disease, and left chest wall pain.  The examiner, however, did not provide an opinion as to whether the diagnosed disabilities were related to the Veteran's period of active service.  In light of the foregoing, the Board finds that a remand is required to obtain such an opinion.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the claim for service connection for a heart disorder, a private medical record from Dr. Wright dated in March 2007 shows that the Veteran was said to have had empyema and pericarditis in 1990 for which he had a thoracotomy.  A private medical record from M. Kelley, M.D., dated in April 2009 shows that the Veteran was said to have chest pain syndrome with atypical features, dyspnea, and syncope.  A VA medical opinion has not been provided as to whether the Veteran has a heart disorder related to his period of active service.  In light of the documented in-service thoracotomy and the asserted pericarditis, the Board finds that the Veteran should be afforded contemporaneous VA examination to assess the nature and etiology of his asserted heart disorder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4 (2015)); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The record also indicates that there are outstanding records potentially pertinent to all claims on appeal.  Hence, prior to arranging for further examinations of the Veteran, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records, to include VA treatment records of the Veteran for his asserted disabilities See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The record also reflects the Veteran is in receipt of Social Security Administration  disability benefits.  A VA memorandum contained in the Veteran's VBMS claims file dated in June 2013 shows that the Social Security Administration provided a compact disc relating to the Veteran's application for disability benefits; however, the compact disc was apparently protected by a password that was not provided.   Those records have not been downloaded from the compact disc and added to the virtual claims file.  VA has a duty to obtain Social Security records when it has actual notice that the Veteran is receiving Social Security benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must ensure that all of the Veteran's Social Security records, including any administrative decisions on his application for Social Security disability benefits and all underlying medical records, have been properly associated with the virtual claims file.

Additionally, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

 Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:
 
1. Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159  as regards obtaining records from Federal facilities. All records/responses received should be associated with the claims file.

2.  Undertake appropriate action to scan all documents contained in the compact disc from SSA into VBMS.  If the compact disc is no longer available to be scanned, a new disc must be secured from SSA, and all documents on that disc downloaded and scanned into VBMS.  If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then (a) notify the Veteran of the specific records unable to be obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5. After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo by an appropriate physician, s to obtain information as to the nature and etiology of  his claimed  bronchitis, right and left lung disorder, and upper respiratory disorder.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has, or at any time pertinent to the current claims on appeal has had, a chronic disability   manifested by bronchitis, a right and left lung disorder, and/or an upper respiratory disorder (even if now asymptomatic or resolved)?   If so, 

(b)  For each such diagnosed disability, is it at least as likely as not that the disability  had its onset in service, was manifested during  the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, as well as all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports in any regard,  he or she must clearly so state, and explain why.

Notably, the absence of evidence of relevant treatment in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

Complete, clearly stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the  nature and etiology of his claimed  heart disorder.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has, or at any time pertinent to the current claims on appeal has had, a chronic heart disability (even if now asymptomatic or resolved)?   If so, 

(b)  Is it at least as likely as not that the disability had its onset in service, was first manifested  in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include diagnosed pericarditis?

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, as well as all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports in any regard,  he or she must clearly so state, and explain why.

Notably, the absence of evidence of relevant treatment in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

Complete, clearly stated rationale for the conclusions reached must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and  this remand) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal  38 C.F.R. § 20.1100(b) (2015).


